Downer, J.
The summons was served on the defendant in the state of Michigan, and the admission of service on the back of the summons was signed by her in that state, where she was then temporarily residing. No order of publication was made in the case. The court are of opinion that such service and admission of service are entirely void. Nor can the agreement following the admission of service, or forming a part of it, that she waived all other service, avail to give the county court jurisdiction. She could not waive the order of publication required by the statute in any other way than by entering her appearance or causing it to be entered by her attorney in the action. It follows that the judgment of the county court is void, and, according to the decision of this court at this term in'the case of The Ætna Insurance Company v. McCormick, [ante, p. 265], could beset aside at a subsequent term on motion.
By the Court. — The judgment of the county courtis affirmed.